DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT



                       RYAN COULTER NEWMAN,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-3882



                         September 30, 2022

Appeal from the Circuit Court for Hillsborough County; Laura E.
Ward, Judge.

Howard L. Dimmig, II, Public Defender, and Richard P. Albertine,
Jr., Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

           Affirmed.

MORRIS, C.J., and CASANUEVA and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.